The Joint Stipulation to Extend Probation is approved and the probationary period imposed against W.W.W. in Florida Board of Bar Examiners Re: W.W.W. , Case No. SC16-1025, is extended until *53March 27, 2021, under the existing terms and conditions with the addition of increasing his random urinalysis to monthly urinalysis for the first year of his extension and requiring his attendance at 90 AA meetings within 90 days, effective immediately.The filing of a motion for rehearing shall not alter the effective date of this probation.Test: